Case: 14-14380   Date Filed: 07/10/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14380
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 9:14-cv-80378-BSS



ROBERT DESISTO,

                                                           Plaintiff-Appellant,

                                 versus

CITY OF DELRAY BEACH,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________



                             (July 10, 2015)

Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 14-14380       Date Filed: 07/10/2015       Page: 2 of 6


      Robert DeSisto appeals from the magistrate judge’s 1 dismissal with

prejudice of his complaint under Section 504 of the Rehabilitation Act of 1973, 29

U.S.C. § 791 et seq. (§ 504), alleging disability discrimination against his former

employer, the City of Delray Beach, based on his constructive discharge following

imposition of a new job requirement. DeSisto previously prevailed in a Florida

Civil Rights Act, Fla. Stat. § 760.01 (FCRA), action in Florida state court, alleging

disability discrimination against Delray Beach based on the same underlying

constructive discharge (the Prior Action).

       DeSisto asserts the magistrate judge erred in granting Delray Beach’s

motion to dismiss on res judicata grounds, because: (1) pursuant to Andujar v.

National Property Casualty Underwriters, Inc., 659 So. 2d 1214 (Fla. 4th DCA

1995), the current cause of action is not identical to the Prior Action; (2) Delray

Beach has appealed the Prior Action; (3) Florida res judicata law only applies to

state court losers; (4) pursuant to Andujar, a federal court was not a court of

competent jurisdiction for the FCRA claim; (5) the magistrate judge did not have

access to the entire record of the Prior Action when applying res judicata

principles and inappropriately addressed res judicata in a motion to dismiss rather

than a motion for summary judgment; and (6) his claim was not barred by the

doctrine against splitting causes of action.


      1
          Both parties consented to proceed before a magistrate judge.
                                                2
               Case: 14-14380     Date Filed: 07/10/2015     Page: 3 of 6


       “[W]hen a federal court exercises federal question jurisdiction and is asked

to give res judicata effect to a state court judgment, it must apply the res judicata

principles of the law of the state whose decision is set up as a bar to further

litigation.” Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d 1486, 1509 (11th

Cir. 1985) (quotations omitted). “Under Florida law, res judicata applies where

there is: (1) identity of the thing sued for; (2) identity of the cause of action;

(3) identity of the persons and parties to the action; (4) identity of the quality [or

capacity] of the persons for or against whom the claim is made; and (5) the original

claim was disposed on the merits.” Lozman v. City of Riviera Beach, 713 F.3d

1066, 1074 (11th Cir. 2013) (alteration in original). The parties do not dispute

elements one, three, and four of the test. The Prior Action and Instant Action had

the same prayers for relief, and the two cases involved the same parties in their

same capacities.

      DeSisto challenges elements two and five: “identity of the causes of actions”

and the requirement the original claim be disposed on the merits. First, the federal

and state claims involved the same causes of action. His prior FCRA claim and

current § 504 claim rise out of the same essential facts, even though they may not

have exactly the same elements. See Saboff v. St. John’s River Water Mgmt Dist.,

200 F.3d 1356, 1360 (11th Cir. 2000) (“Florida law defines identity of causes of

action as causes sharing similarity of facts essential to both actions.”). In addition,


                                            3
                Case: 14-14380       Date Filed: 07/10/2015       Page: 4 of 6


his reliance on Andujar 2 for this element is misplaced, because Andujar analyzed

the different causes of action under federal res judicata law rather than Florida

law. See Andujar, 659 So. 2d at 1216. Furthermore, Andujar acknowledged the

same facts would sustain both causes of action, which is the test for identity under

Florida res judicata law. See Lozman, 713 F.3d at 1074-75; Andujar, 659 So. 2d at

1216. Second, the Prior Action was resolved on the merits, as the jury reached a

verdict on the sole claim and the state court entered a judgment. See Lozman, 713

F.3d at 1074. Delray Beach’s appeal does not affect the fact the state court decided

the Prior Action on the merits, because the decision is a bar so long as it remains

unreversed. See Fla. Dep’t of Trans. v. Juliano, 801 So. 2d 101, 105 (Fla. 2001)

(“[A] judgment rendered by a court of competent jurisdiction, on the merits, is a

bar to any future suit between the same parties or their privies upon the same cause

of action, so long as it remains unreversed.” (quotations omitted)).




       2
          In Andujar, Florida’s Fourth District Court of Appeal addressed whether an employer’s
victory in a federal employment discrimination action barred the employee’s state law claim for
discrimination. 659 So. 2d at 1215. Applying federal res judicata law, the court held the federal
gender discrimination cause of action, pursuant to Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e-2(a), was different than the Florida state civil rights cause of action and the
federal court was not a court of competent jurisdiction for a state civil rights claim because a
federal court only had “pendent jurisdiction” over state law claims. Id. at 1216-18. The court
recognized “the same evidence would probably sustain both of the statutory causes of action,”
but did not understand the causes of action to be identical merely because the same evidence
would establish each one. Id. at 1216. The court concluded claims must arise under the same
sovereign’s laws in order to be identical for res judicata purposes. Id.


                                                4
               Case: 14-14380    Date Filed: 07/10/2015   Page: 5 of 6


      In addition, DeSisto points to no authority to support his argument that

Florida res judicata law only applies to state court judgment losers. Florida res

judicata law does not distinguish between winners and losers, and is simply

concerned with finality and an end to litigation. See Lozman, 713 F.3d at 1074;

Juliano, 801 So. 2d at 105.

      DeSisto’s argument that Andujar holds a federal court is not one of

competent jurisdiction over state law claims also fails, because DeSisto filed the

Prior Action in Florida state court, which did have jurisdiction over a § 504 claim.

See Tafflin v. Levitt, 493 U.S. 455, 458-60 (1990) (explaining state courts have the

inherent authority to adjudicate claims arising under the laws of the United States,

and presumptively have jurisdiction over federal questions unless Congress divests

them of that jurisdiction).

      DeSisto is incorrect in characterizing the magistrate judge’s discussion of

the doctrine against splitting causes as an alternative ground for dismissal. The

doctrine against splitting causes is not a separate ground for dismissing a complaint

but rather an aspect of res judicata. See Froman v. Kirland, 753 So. 2d 114, 116

(Fla. 4th DCA 1999) (stating the rule against splitting causes of action is “an aspect

of the doctrine of res judicata”). Nevertheless, this rule applies to DeSisto’s § 504

claim, because the Florida state court had jurisdiction over a potential § 504 claim

when he filed his FCRA claim. See Tafflin, 493 U.S. at 458-60; Aquatherm Indus.


                                          5
                Case: 14-14380   Date Filed: 07/10/2015    Page: 6 of 6


v. Fla. Power & Light Co., 84 F.3d 1388, 1392 (11th Cir. 1996) (“It is well-

established that the general rule against splitting causes of action does not apply

when suit is brought in a court that does not have jurisdiction over all of a

plaintiff’s claims.”).

      In addition, the magistrate judge appropriately considered the doctrine of res

judicata as advanced in Delray Beach’s motion to dismiss, because the court

appropriately took judicial notice of the court documents in DeSisto’s prior state

action. See Lozman, 713 F.3d at 1076 n.9 (noting a district court may take judicial

notice of court documents from a prior state action on a motion to dismiss).

Looking at these outside documents did not convert the motion to a motion for

summary judgment. Although DeSisto argues the record is incomplete, he does

not identify any particular missing documents that are relevant or would change

the analysis.

      Accordingly, the magistrate judge did not err in dismissing the complaint as

barred by res judicata. See Griswold v. Cnty. of Hillsborough, 598 F.3d 1289,

1292 (11th Cir. 2010) (reviewing de novo the district court’s application of res

judicata). Thus, we affirm.

      AFFIRMED.




                                           6